Case 1:19-cv-09767-AKH Documen t194 Filed 09/09/20 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Le A et Ss a Ss Ses cr es th: ep mes ems ems mem ems mem mms A.
ORDER REGULATING
PROCEEDINGS

IN RE PARETEUM SECURITIES LITIGATION
19 Civ. 9767 (AKH)

<8 S688 ee ee ee eee eee ee ee eee ee ee eee eee ee ee ee eee eee eee ee x

ALVIN K. HELLERSTEIN, U:S.D.J.:
Oral argument on Defendants’ motions to dismiss will be held on October 21,
2020, at 4:00 p.m. The Court will determine at a later date whether oral argument will be held

in-person or telephonically and will notify the parties accordingly.

SO ORDERED. b ) She VA. A

Dated: September 9, 2020
New York, New York ALVIN K. HELLERSTEIN
United States District Judge

 

 

 

 

 
